Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (this “Agreement”) is dated as of
December 14, 2004, among Genta Incorporated, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”); and

     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company in the
aggregate, 15,000,000 shares of Common Stock on the Closing Date pursuant to an
effective Registration Statement on Form S-3 (Registration No. 333-114151).

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I.
DEFINITIONS

     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

>      “Action” shall have the meaning ascribed to such term in Section 3.1(j) .
> 
>      “Affiliate” means any Person that, directly or indirectly through one or
> more intermediaries, controls or is controlled by or is under common control
> with a Person as such terms are used in and construed under Rule 144. With
> respect to a Purchaser, any investment fund or managed account that is managed
> on a discretionary basis by the same investment manager as such Purchaser will
> be deemed to be an Affiliate of such Purchaser.
> 
>      “Closing” means the closing of the purchase and sale of the Shares
> pursuant to Section 2.1.
> 
>      “Closing Date” means December 15, 2004.
> 
>      “Commission” means the United States Securities and Exchange Commission.
> 
>      “Common Stock” means the common stock of the Company, par value $0.001
> per share, and any securities into which such common stock may hereafter be
> reclassified.
> 
>      “Common Stock Equivalents” means any securities of the Company or the
> Subsidiaries which would entitle the holder thereof to acquire at any time
> Common Stock, including, without limitation, any debt, preferred stock,
> rights, options, warrants or other instruments that is at any time convertible
> into or exercisable or exchangeable for, or otherwise entitles the holder
> thereof to receive, Common Stock.

1



--------------------------------------------------------------------------------



>      “Company Counsel” means Stefan C. Grant, M.D., Vice President and
> Corporate Counsel of the Company.
> 
>      “Effective Date” means the date that the Registration Statement was first
> declared effective by the Commission.
> 
>      “Exchange Act” means the Securities Exchange Act of 1934, as amended.
> 
>      “Exempt Issuance” means the issuance of (a) shares of Common Stock or
> options to employees, officers or directors of the Company pursuant to any
> stock or option plan duly adopted by a majority of the non-employee members of
> the Board of Directors of the Company or a majority of the members of a
> committee of non-employee directors established for such purpose, (b)
> securities upon the exercise of or conversion of any convertible securities,
> options or warrants issued and outstanding on the date of this Agreement,
> provided that such securities have not been amended since the date of this
> Agreement (c) securities issued pursuant to acquisitions or strategic
> transactions, provided any such issuance shall only be to a Person which is,
> itself or through its subsidiaries, an operating company in a business
> synergistic with the business of the Company and in which the Company receives
> benefits in addition to the investment of funds, but shall not include a
> transaction in which the Company is issuing securities primarily for the
> purpose of raising capital or to an entity whose primary business is investing
> in securities; and (d) securities issued pursuant to any firm-commitment fully
> underwritten public offering of Common Stock through one or more nationally
> recognized investment banking firms for aggregate gross proceeds to the
> Company of at least $50,000,000.
> 
>      “Intellectual Property Rights” shall have the meaning ascribed to such
> term in Section 3.1(o) .
> 
>      “Liens” means a lien, charge, security interest, encumbrance, right of
> first refusal, preemptive right or other restriction.
> 
>      “Material Adverse Effect” shall have the meaning ascribed to such term in
> Section 3.1(b) .
> 
>      “Material Permits” shall have the meaning ascribed to such term in
> Section 3.1(m).
> 
>      “Per Share Purchase Price” equals $1.50 per share, subject to adjustment
> for reverse and forward stock splits, stock dividends, stock combinations and
> other similar transactions of the Common Stock that occur after the date of
> this Agreement.
> 
>      “Person” means an individual or corporation, partnership, trust,
> incorporated or unincorporated association, joint venture, limited liability
> company, joint stock company, government (or an agency or subdivision thereof)
> or other entity of any kind.

2



--------------------------------------------------------------------------------



>      “Proceeding” means an action, claim, suit, investigation or proceeding
> (including, without limitation, an investigation or partial proceeding, such
> as a deposition), whether commenced or threatened.
> 
>      “Registration Statement” means the registration statement of the Company
> on Form S-3 (Registration No. 333-114151) covering the Shares, and shall
> include the prospectus included therein and any supplement delivered to the
> Purchasers in connection with the transactions contemplated by this Agreement.
> 
>      “Required Approvals” shall have the meaning ascribed to such term in
> Section 3.1(e).
> 
>      “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
> Securities Act, as such Rule may be amended from time to time, or any similar
> rule or regulation hereafter adopted by the Commission having substantially
> the same effect as such Rule.
> 
>      “SEC Reports” shall have the meaning ascribed to such term in Section
> 3.1(h) .
> 
>      “Securities Act” means the Securities Act of 1933, as amended.
> 
>      “Shares” means the shares of Common Stock issued or issuable to each
> Purchaser pursuant to this Agreement.
> 
>      “Subscription Amount” means, as to each Purchaser, the amounts set forth
> below such Purchaser’s signature block on the signature page hereto, in United
> States dollars and in immediately available funds.
> 
>      “Subsidiary” of the Company means any corporation, limited liability
> company, partnership, association or other entity of which securities or other
> ownership interests representing more than 50% of the equity or more than 50%
> of the ordinary voting power or, in the case of a partnership, more than 50%
> of the general partnership interests are owned, controlled or held by the
> Company.
> 
>      “Trading Day” means a day on which the Common Stock is traded on a
> Trading Market.
> 
>      “Trading Market” means the following markets or exchanges on which the
> Common Stock is listed or quoted for trading on the date in question: the
> Nasdaq SmallCap Market, the American Stock Exchange, the New York Stock
> Exchange, or the Nasdaq National Market
> 
>      “Transaction Documents” means this Agreement and any other documents or
> agreements executed or delivered in connection with the transactions
> contemplated hereunder.

3



--------------------------------------------------------------------------------



ARTICLE II.
PURCHASE AND SALE

     2.1 Closing. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchaser, and the Company
shall issue and sell to each Purchaser 7,500,000 shares of Common Stock at $1.50
per share. The aggregate number of Shares sold hereunder shall be not more than
15,000,000 shares. Upon satisfaction of the conditions set forth in Section 2.2,
the Closing shall occur at the offices of Davis Polk & Wardwell, 450 Lexington
Avenue, New York, New York 10017 or such other location as the parties shall
mutually agree.

     2.2     Deliveries.

>      (a) On the Closing Date, the Company shall deliver or cause to be
> delivered to each Purchaser of the following:
> 
> >      (i) via the Depository Trust Company’s Deposit Withdrawal Agent
> > Commission system, 7,500,000 shares of Common Stock, in accordance with each
> > such Purchaser’s delivery instructions;
> > 
> >      (ii) a officer’s certificate of the Company’s Chief Executive Officer
> > or Chief Financial Officer, in form reasonably acceptable to the Purchasers,
> > certifying the continuing accuracy of the Company’s representations and
> > warranties made in this Agreement and the Company’s performance of the
> > covenants to be performed by it pursuant to this Agreement at or prior to
> > Closing;
> > 
> >      (iii) a legal opinion of Company Counsel, in the form of Exhibit C
> > attached hereto; and
> > 
> >      (iv) the Registration Statement shall be effective and available for
> > the issuance and sale of the Shares hereunder and the Company shall have
> > delivered to such Purchaser any prospectus and prospectus supplement as
> > required hereunder, under the Registration Statement and under the
> > Securities Act.

>      (b) On the Closing Date, each Purchaser shall deliver or cause to be
> delivered to the Company $11,250,000 by wire transfer to the account as
> specified in writing by the Company.

     2.3 Closing Conditions.

>      (a) The obligations of the Company hereunder in connection with the
> Closing are subject to the following conditions being met:
> 
> >      (i) the accuracy in all material respects when made and on the Closing
> > Date of the representations and warranties of the Purchasers contained
> > herein;

4



--------------------------------------------------------------------------------



> >      (ii) all obligations, covenants and agreements of the Purchasers
> > required to be performed at or prior to the Closing Date shall have been
> > performed; and
> > 
> >      (iii) the delivery by each Purchaser of such Purchaser’s Subscription
> > Amount in accordance with Section 2.2(b) of this Agreement.

>      (b) The respective obligations of the Purchasers hereunder in connection
> with the Closing are subject to the following conditions being met or waived
> in writing by each Purchaser:

> >      (i) the accuracy in all material respects on the Closing Date of the
> > representations and warranties of the Company contained herein;
> > 
> >      (ii) all obligations, covenants and agreements of the Company required
> > to be performed at or prior to the Closing Date shall have been performed;
> > 
> >      (iii) the delivery by the Company of the items set forth in Section
> > 2.2(a) of this Agreement;
> > 
> >      (iv) there shall have been no Material Adverse Effect with respect to
> > the Company since the date hereof; and
> > 
> >      (v) from the date hereof to the Closing Date, trading in the Common
> > Stock shall not have been suspended by the Commission and, at any time prior
> > to the Closing Date, trading in securities generally as reported by
> > Bloomberg Financial Markets shall not have been suspended or limited, or
> > minimum prices shall not have been established on securities whose trades
> > are reported by such service, or on any Trading Market, nor shall a banking
> > moratorium have been declared either by the United States or New York State
> > authorities nor shall there have occurred any material outbreak or
> > escalation of hostilities or other national or international calamity of
> > such magnitude in its effect on, or any material adverse change in, any
> > financial market which, in each case, in the reasonable judgment of each
> > Purchaser, makes it impracticable or inadvisable to purchase the Shares at
> > the Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

     3.1 Representations and Warranties of the Company.

>      (a) Subsidiaries. With the exception of Genta Development Ltd., a United
> Kingdom company, and Genta Europe, S.A., a French company, all of the direct
> and indirect Subsidiaries of the Company are set forth in Exhibit 21 to the
> Company’s Annual Report on Form 10-K for the year ended December 31, 2003 as
> filed with the Commission. The Company owns, directly or indirectly, all of
> the capital stock or other equity interests of each Subsidiary free and clear
> of any Liens, and all the issued and outstanding shares of capital stock of
> each Subsidiary are validly issued and are fully

5



--------------------------------------------------------------------------------



> paid, non-assessable and free of preemptive and similar rights to subscribe
> for or purchase securities.
> 
>      (b) Organization and Qualification. Each of the Company and the
> Subsidiaries is an entity duly incorporated or otherwise organized, validly
> existing and in good standing under the laws of the jurisdiction of its
> incorporation or organization (as applicable), with the requisite power and
> authority to own and use its properties and assets and to carry on its
> business as currently conducted. Neither the Company nor any Subsidiary is in
> violation or default of any of the provisions of its respective certificate or
> articles of incorporation, bylaws or other organizational or charter
> documents. Each of the Company and the Subsidiaries is duly qualified to
> conduct business and is in good standing as a foreign corporation or other
> entity in each jurisdiction in which the nature of the business conducted or
> property owned by it makes such qualification necessary, except where the
> failure to be so qualified or in good standing, as the case may be, would not
> have or reasonably be expected to result in, individually or in the aggregate
> (i) a material adverse effect on the legality, validity or enforceability of
> any Transaction Document, (ii) a material adverse effect on the results of
> operations, assets, properties, business, prospects or financial condition of
> the Company and the Subsidiaries, taken as a whole, or (iii) a material
> adverse effect on the Company’s ability to perform in any material respect on
> a timely basis its obligations under any Transaction Document (any of (i),
> (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
> instituted in any such jurisdiction revoking, limiting or curtailing or
> seeking to revoke, limit or curtail such power and authority or qualification.
> 
>      (c) Authorization; Enforcement. The Company has the requisite corporate
> power and authority to enter into and to consummate the transactions
> contemplated by each of the Transaction Documents and otherwise to carry out
> its obligations hereunder and thereunder. The execution and delivery of each
> of the Transaction Documents by the Company and the consummation by it of the
> transactions contemplated hereby and thereby have been duly authorized by all
> necessary action on the part of the Company and no further action is required
> by the Company in connection herewith and therewith other than in connection
> with the Required Approvals. Each Transaction Document has been (or upon
> delivery will have been) duly executed by the Company and, when delivered in
> accordance with the terms hereof, will constitute the valid and binding
> obligation of the Company enforceable against the Company in accordance with
> its terms except (i) as limited by applicable bankruptcy, insolvency,
> reorganization, moratorium and other laws of general application affecting
> enforcement of creditors’ rights generally and (ii) as limited by laws
> relating to the availability of specific performance, injunctive relief or
> other equitable remedies.
> 
>      (d) No Conflicts. The execution, delivery and performance of the
> Transaction Documents by the Company, the issuance and sale of the Shares and
> the consummation by the Company of the other transactions contemplated hereby
> and thereby do not and will not (i) conflict with or violate any provision of
> the Company’s or any Subsidiary’s certificate or articles of incorporation,
> bylaws or other organizational or charter documents, or (ii) conflict with, or
> constitute a default (or an event that with notice or lapse of time or both
> would become a default) under, result in the creation of any Lien

6



--------------------------------------------------------------------------------



> upon any of the properties or assets of the Company or any Subsidiary, or give
> to others any rights of termination, amendment, acceleration or cancellation
> (with or without notice, lapse of time or both) of, any agreement, credit
> facility, debt or other instrument (evidencing a debt of the Company or a
> Subsidiary or otherwise) or other understanding to which the Company or any
> Subsidiary is a party or by which any property or asset of the Company or any
> Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
> conflict with or result in a violation of any law, rule, regulation, order,
> judgment, injunction, decree or other restriction of any court or governmental
> authority to which the Company or a Subsidiary is subject (including federal
> and state securities laws and regulations), or by which any property or asset
> of the Company or a Subsidiary is bound or affected, or (iv) conflict with or
> violate the terms of any agreement by which the Company or any Subsidiary is
> bound or to which any property or asset of the Company or any Subsidiary is
> bound or affected; except in the case of each of clauses (ii) and (iii), such
> as would not have or reasonably be expected to result in, individually or in
> the aggregate, a Material Adverse Effect.
> 
>      (e) Filings, Consents and Approvals. The Company is not required to
> obtain any consent, waiver, authorization or order of, give any notice to, or
> make any filing or registration with, any court or other federal, state, local
> or other governmental authority or other Person in connection with the
> execution, delivery and performance by the Company of the Transaction
> Documents, other than (i) filings required pursuant to Section 4.1 of this
> Agreement, and (ii) such filings as are required to be made under applicable
> state securities laws (collectively, the “Required Approvals”).
> 
>      (f) Issuance of the Shares. The Shares are duly authorized and, when
> issued and paid for in accordance with this Agreement, will be duly and
> validly issued, fully paid and nonassessable, free and clear of all Liens. The
> Company has reserved from its duly authorized capital stock the maximum number
> of shares of Common Stock issuable pursuant to this Agreement. The issuance by
> the Company of the Shares has been registered under the Securities Act and all
> of the Shares are freely transferable and tradable by the Purchasers without
> restriction. The Shares are being issued pursuant to the Registration
> Statement and the issuance of the Shares has been registered by the Company
> under the Securities Act. The Registration Statement is effective and
> available for the issuance of the Shares thereunder and the Company has not
> received any notice that the Commission has issued or intends to issue a
> stop-order with respect to the Registration Statement or that the Commission
> otherwise has suspended or withdrawn the effectiveness of the Registration
> Statement, either temporarily or permanently, or intends or has threatened in
> writing to do so. The "Plan of Distribution" section under the Registration
> Statement permits the issuance and sale of the Shares hereunder. Upon receipt
> of the Shares and making payment for them in accordance with the terms hereof,
> the Purchasers will have good and marketable title to such Shares and the
> Shares will be freely tradable on the Nasdaq National Market.
> 
>      (g) Capitalization. The capitalization of the Company is as described in
> the Company’s Quarterly Report on Form 10-Q for the quarter ended September
> 30, 2004 as filed with the Commission. The Company has not issued any capital
> stock since such filing other than pursuant to the exercise of employee stock
> options under the Company’s

7



--------------------------------------------------------------------------------



> stock option plans, the issuance of shares of Common Stock to employees
> pursuant to the Company’s employee stock purchase plan and pursuant to the
> conversion, exercise or exchange of outstanding Common Stock Equivalents. No
> Person has any right of first refusal, preemptive right, right of
> participation, or any similar right to participate in the transactions
> contemplated by the Transaction Documents. The issue and sale of the Shares
> will not obligate the Company to issue shares of Common Stock or other
> securities to any Person (other than the Purchasers) and, with the exception
> of the Company’s outstanding warrants and convertible preferred stock, will
> not result in a right of any holder of securities of the Company to adjust the
> exercise, conversion, exchange or reset price under such securities. All of
> the outstanding shares of capital stock of the Company are validly issued,
> fully paid and nonassessable, have been issued in compliance with all federal
> and state securities laws, and none of such outstanding shares was issued in
> violation of any preemptive rights or similar rights to subscribe for or
> purchase securities. No further approval or authorization of any stockholder,
> the Board of Directors of the Company or others is required for the issuance
> and sale of the Shares. Except as disclosed in the SEC Reports, there are no
> stockholders agreements, voting agreements or other similar agreements with
> respect to the Company’s capital stock to which the Company is a party or, to
> the knowledge of the Company, between or among any of the Company’s
> stockholders.
> 
>      (h) SEC Reports; Financial Statements. The Company has filed all reports
> required to be filed by it under the Exchange Act, including pursuant to
> Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
> (the foregoing materials, including the exhibits thereto, being collectively
> referred to herein as the “SEC Reports”) on a timely basis or has received a
> valid extension of such time of filing and has filed any such SEC Reports
> prior to the expiration of any such extension. As of their respective dates,
> the SEC Reports complied in all material respects with the requirements of the
> Exchange Act and the rules and regulations of the Commission promulgated
> thereunder, and none of the SEC Reports, when filed, contained any untrue
> statement of a material fact or omitted to state a material fact required to
> be stated therein or necessary in order to make the statements therein, in the
> light of the circumstances under which they were made, not misleading. The
> Registration Statement and any prospectus included therein, including the
> prospectus supplement to be filed covering the transactions covered hereby,
> complied in all material respects with the requirements of the Securities Act
> and the rules and regulations of the Commission promulgated thereunder, and
> none of the Registration Statement or any such prospectus contain or contained
> any untrue statement of a material fact or omitted to state a material fact
> required to be stated therein or necessary in order to make the statements
> therein, in the case of any prospectus in the light of the circumstances under
> which they were made, not misleading. The financial statements of the Company
> included in the SEC Reports comply in all material respects with applicable
> accounting requirements and the rules and regulations of the Commission with
> respect thereto as in effect at the time of filing. Such financial statements
> have been prepared in accordance with United States generally accepted
> accounting principles applied on a consistent basis during the periods
> involved (“GAAP”), except as may be otherwise specified in such financial
> statements or the notes thereto and except that unaudited financial statements
> may not contain all footnotes required by GAAP, and fairly present in all
> material respects the financial position of the Company and its consolidated

8



--------------------------------------------------------------------------------



> subsidiaries as of and for the dates thereof and the results of operations and
> cash flows for the periods then ended, subject, in the case of unaudited
> statements, to normal, year-end audit adjustments.
> 
>      (i) Material Changes. Since the date of the latest audited financial
> statements included within the SEC Reports, except as specifically disclosed
> in the SEC Reports, (i) there has been no event, occurrence or development
> that has had or that would reasonably be expected to result in a Material
> Adverse Effect, except as has been reasonably cured by the Company and except
> for any of the foregoing attributable to a decrease in the trading price of
> the Common Stock (ii) the Company has not incurred any liabilities (contingent
> or otherwise) other than (A) trade payables and accrued expenses incurred in
> the ordinary course of business consistent with past practice and (B)
> liabilities not required to be reflected in the Company's financial statements
> pursuant to GAAP or required to be disclosed in filings made with the
> Commission, (iii) the Company has not altered its method of accounting, (iv)
> the Company has not declared or made any dividend or distribution of cash or
> other property to its stockholders or purchased, redeemed or made any
> agreements to purchase or redeem any shares of its capital stock and (v) the
> Company has not issued any equity securities to any officer, director or
> Affiliate, except pursuant to existing Company stock option plans. The Company
> does not have pending before the Commission any request for confidential
> treatment of information.
> 
>      (j) Litigation. Except as disclosed in the SEC Reports, there is no
> action, suit, inquiry, notice of violation, proceeding or investigation
> pending or, to the knowledge of the Company, threatened against or affecting
> the Company, any Subsidiary or any of their respective properties before or by
> any court, arbitrator, governmental or administrative agency or regulatory
> authority (federal, state, county, local or foreign) (collectively, an
> “Action”) which (i) adversely affects or challenges the legality, validity or
> enforceability of any of the Transaction Documents or the Shares or (ii)
> would, if there were an unfavorable decision, have or reasonably be expected
> to result in a Material Adverse Effect. Except as disclosed in the SEC
> Reports, neither the Company nor any Subsidiary, nor any director or officer
> thereof, is or has been the subject of any Action involving a claim of
> violation of or liability under federal or state securities laws or a claim of
> breach of fiduciary duty, except as disclosed in the SEC Reports, there has
> not been, and to the knowledge of the Company, there is not pending or
> contemplated, any investigation by the Commission involving the Company or any
> current or former director or officer of the Company. The Commission has not
> issued any stop order or other order suspending the effectiveness of any
> registration statement filed by the Company or any Subsidiary under the
> Exchange Act or the Securities Act.
> 
>      (k) Labor Relations. No material labor dispute exists or, to the
> knowledge of the Company, is imminent with respect to any of the employees of
> the Company which would reasonably be expected to result in a Material Adverse
> Effect.
> 
>      (l) Compliance. Neither the Company nor any Subsidiary (i) is in default
> under or in violation of (and no event has occurred that has not been waived
> that, with notice or lapse of time or both, would result in a default by the
> Company or any

9



--------------------------------------------------------------------------------



> Subsidiary under), nor has the Company or any Subsidiary received notice of a
> claim that it is in default under or that it is in violation of, any
> indenture, loan or credit agreement or any other agreement or instrument to
> which it is a party or by which it or any of its properties is bound (whether
> or not such default or violation has been waived), (ii) is in violation of any
> order of any court, arbitrator or governmental body, or (iii) is or has been
> in violation of any statute, rule or regulation of any governmental authority,
> including without limitation all foreign, federal, state and local laws
> applicable to its business except in each case as would not have a Material
> Adverse Effect.
> 
>      (m) Regulatory Permits. The Company and the Subsidiaries possess all
> certificates, authorizations and permits issued by the appropriate federal,
> state, local or foreign regulatory authorities necessary to conduct their
> respective businesses as described in the SEC Reports, except where the
> failure to possess such permits would not have or reasonably be expected to
> result in a Material Adverse Effect (“Material Permits”), and neither the
> Company nor any Subsidiary has received any notice of proceedings relating to
> the revocation or modification of any Material Permit.
> 
>      (n) Title to Assets. The Company and the Subsidiaries have good and
> marketable title in fee simple to all real property owned by them that is
> material to the business of the Company and the Subsidiaries and good and
> marketable title in all personal property owned by them that is material to
> the business of the Company and the Subsidiaries, in each case free and clear
> of all Liens, except for Liens as do not materially affect the value of such
> property and do not materially interfere with the use made and proposed to be
> made of such property by the Company and the Subsidiaries and Liens for the
> payment of federal, state or other taxes, the payment of which is neither
> delinquent nor subject to penalties. Any real property and facilities held
> under lease by the Company and the Subsidiaries are held by them under valid,
> subsisting and enforceable leases of which the Company and the Subsidiaries
> are in compliance.
> 
>      (o) Patents and Trademarks. The Company and the Subsidiaries have, or
> have rights to use, all patents, patent applications, trademarks, trademark
> applications, service marks, trade names, copyrights, licenses and other
> similar rights necessary or material for use in connection with their
> respective businesses as described in the SEC Reports and which the failure to
> so have would have a Material Adverse Effect (collectively, the “Intellectual
> Property Rights”). Except as disclosed in the SEC Reports and except where
> such violations or infringements would not have a Material Adverse Effect,
> neither the Company nor any Subsidiary has received a written notice that the
> Intellectual Property Rights used by the Company or any Subsidiary violates or
> infringes upon the rights of any Person. To the knowledge of the Company,
> except as disclosed in the SEC Reports and except where such unenforceability
> or infringements would not have a Material Adverse Effect, all such
> Intellectual Property Rights are enforceable and there is no existing
> infringement by another Person of any of the Intellectual Property Rights of
> others.
> 
>      (p) Insurance. The Company and the Subsidiaries are insured by insurers
> of recognized financial responsibility against such losses and risks and in
> such amounts as are prudent and customary in the businesses in which the
> Company and the Subsidiaries

10



--------------------------------------------------------------------------------



> are engaged. To the best of Company’s knowledge, such insurance contracts and
> policies are accurate and complete in all material aspects. Neither the
> Company nor any Subsidiary has any reason to believe that it will not be able
> to renew its existing insurance coverage as and when such coverage expires or
> to obtain similar coverage from similar insurers as may be necessary to
> continue its business without a significant increase in cost.
> 
>      (q) Transactions With Affiliates and Employees. Except as set forth in
> the SEC Reports, none of the officers or directors of the Company and, to the
> knowledge of the Company, none of the employees of the Company is presently a
> party to any transaction with the Company or any Subsidiary (other than for
> services as employees, officers and directors), including any contract,
> agreement or other arrangement providing for the furnishing of services to or
> by, providing for rental of real or personal property to or from, or otherwise
> requiring payments to or from any officer, director or such employee or, to
> the knowledge of the Company, any entity in which any officer, director, or
> any such employee has a substantial interest or is an officer, director,
> trustee or partner, in each case in excess of $60,000 other than (i) for
> payment of salary or consulting fees for services rendered, (ii) reimbursement
> for expenses incurred on behalf of the Company and (iii) for other employee
> benefits, including stock option agreements under any stock option plan of the
> Company.
> 
>      (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
> material compliance with all provisions of the Sarbanes-Oxley Act of 2002
> which are applicable to it as of the Closing Date. The Company has established
> disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
> and 15d-15(e)) for the Company and designed such disclosure controls and
> procedures to ensure that material information relating to the Company,
> including its subsidiaries, is made known to the certifying officers by others
> within those entities, particularly during the period in which the Company's
> most recently filed periodic report under the Exchange Act, as the case may
> be, is being prepared. The Company's certifying officers have evaluated the
> effectiveness of the Company's controls and procedures as of the date prior to
> the filing date of the most recently filed periodic report under the Exchange
> Act (such date, the “Evaluation Date”). The Company presented in its most
> recently filed periodic report under the Exchange Act the conclusions of the
> certifying officers about the effectiveness of the disclosure controls and
> procedures based on their evaluations as of the Evaluation Date. Since the
> Evaluation Date, there have been no significant changes in the Company's
> internal controls (as such term is defined in Item 307(b) of Regulation S-K
> under the Exchange Act) or, to the Company's knowledge, in other factors that
> would significantly affect the Company's internal controls.
> 
>      (s) Certain Fees. No brokerage or finder’s fees or commissions are or
> will be payable by the Company to any broker, financial advisor or consultant,
> finder, placement agent, investment banker, bank or other Person with respect
> to the transactions contemplated by this Agreement, other than a fee to Rodman
> & Renshaw, LLC in connection with the sale of the Shares at Closing. The
> Purchasers shall have no obligation with respect to any fees or with respect
> to any claims made by or on behalf of other

11



--------------------------------------------------------------------------------



> Persons for fees of a type contemplated in this Section that may be due in
> connection with the transactions contemplated by this Agreement.
> 
>      (t) Listing and Maintenance Requirements. The Common Stock is registered
> pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
> action designed to, or which to its knowledge is likely to have the effect of,
> terminating the registration of the Common Stock under the Exchange Act nor
> has the Company received any notification that the Commission is contemplating
> terminating such registration. The Company has not, in the 12 months preceding
> the date hereof, received notice from any Trading Market on which the Common
> Stock is or has been listed or quoted to the effect that the Company is not in
> compliance with the listing or maintenance requirements of such Trading
> Market. The Company is in compliance with all such listing and maintenance
> requirements.
> 
>      (u) Application of Takeover Protections. The Company and its Board of
> Directors have taken all necessary action, if any, in order to render
> inapplicable any control share acquisition, business combination, poison pill
> (including any distribution under a rights agreement) or other similar
> anti-takeover provision under the Company's Certificate of Incorporation (or
> similar charter documents) or the laws of its state of incorporation that is
> or would become applicable to the Purchasers as a result of the Purchasers and
> the Company fulfilling their obligations or exercising their rights under the
> Transaction Documents, including, without limitation, the Company's issuance
> of the Shares and the Purchasers’ ownership of the Shares.
> 
>      (v) Disclosure. The Company confirms that, neither the Company nor any
> other Person acting on its behalf has provided any of the Purchasers or their
> agents or counsel with any information that constitutes or might constitute
> material, non-public information. The Company understands and confirms that
> the Purchasers will rely on the foregoing representations and covenants in
> effecting transactions in securities of the Company. All disclosure provided
> to the Purchasers regarding the Company, its business and the transactions
> contemplated hereby furnished by or on behalf of the Company with respect to
> the transactions contemplated hereby and the representations and warranties
> made herein are true and correct and do not contain any untrue statement of a
> material fact or omit to state any material fact necessary in order to make
> the statements made therein, in the light of the circumstances under which
> they were made, not misleading. The Company acknowledges and agrees that no
> Purchaser makes or has made any representations or warranties with respect to
> the transactions contemplated hereby other than those specifically set forth
> in Section 3.2 hereof.
> 
>      (w) No Integrated Offering. Assuming the accuracy of the Purchasers’
> representations and warranties set forth in Section 3.2, neither the Company,
> nor any of its affiliates, nor any Person acting on its or their behalf has,
> directly or indirectly, made any offers or sales of any security or solicited
> any offers to buy any security, under circumstances that would, to the
> knowledge of the Company, cause the sale of the Shares to be integrated with
> prior offerings by the Company for purposes of any applicable shareholder
> approval provisions, including, without limitation, under the rules and

12



--------------------------------------------------------------------------------



> regulations of any exchange or automated quotation system on which any of the
> securities of the Company are listed or designated.
> 
>      (x) Taxes. Except for matters that would not, individually or in the
> aggregate, have or reasonably be expected to result in a Material Adverse
> Effect, the Company and each Subsidiary has filed all necessary federal, state
> and foreign income and franchise tax returns and has paid or accrued all taxes
> shown as due thereon, and the Company has no knowledge of a tax deficiency
> which has been asserted or threatened against the Company or any Subsidiary.
> 
>      (y) Foreign Corrupt Practices. Neither the Company, nor to the knowledge
> of the Company, any agent or other person acting on behalf of the Company, has
> (i) directly or indirectly, used any corrupt funds for unlawful contributions,
> gifts, entertainment or other unlawful expenses related to foreign or domestic
> political activity, (ii) made any unlawful payment to foreign or domestic
> government officials or employees or to any foreign or domestic political
> parties or campaigns from corporate funds, (iii) failed to disclose fully any
> contribution made by the Company (or made by any person acting on its behalf
> of which the Company is aware) which is in violation of law, or (iv) violated
> in any material respect any provision of the Foreign Corrupt Practices Act of
> 1977, as amended.
> 
>      (z) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
> acknowledges and agrees that each of the Purchasers is acting solely in the
> capacity of an arm's length purchaser with respect to the Transaction
> Documents and the transactions contemplated hereby. The Company further
> acknowledges that no Purchaser is acting as a financial advisor or fiduciary
> of the Company (or in any similar capacity) with respect to this Agreement and
> the transactions contemplated hereby and any advice given by any Purchaser or
> any of their respective representatives or agents in connection with this
> Agreement and the transactions contemplated hereby is merely incidental to the
> Purchasers’ purchase of the Shares. The Company further represents to each
> Purchaser that the Company’s decision to enter into this Agreement has been
> based solely on the independent evaluation of the transactions contemplated
> hereby by the Company and its representatives.
> 
>      (aa) Approvals. The issuance and listing on the Nasdaq National Market of
> the Shares requires no further approvals, including but not limited to, the
> approval of the stockholders of the Company.

     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

>      (a) Organization; Authority. Such Purchaser is an entity duly organized,
> validly existing and in good standing under the laws of the jurisdiction of
> its organization with full right, corporate, limited liability company or
> partnership power and authority to enter into and to consummate the
> transactions contemplated by this Agreement and otherwise to carry out its
> obligations hereunder. The execution, delivery and performance

13



--------------------------------------------------------------------------------



> by such Purchaser of this Agreement have been duly authorized by all necessary
> corporate, limited liability company, partnership or similar action on the
> part of such Purchaser. This Agreement has been duly executed by such
> Purchaser, and when delivered by such Purchaser in accordance with the terms
> hereof, will constitute the valid and legally binding obligation of such
> Purchaser, enforceable against it in accordance with its terms, except (i) as
> limited by general equitable principles and applicable bankruptcy, insolvency,
> reorganization, moratorium and other laws of general application affecting
> enforcement of creditors’ rights generally, (ii) as limited by laws relating
> to the availability of specific performance, injunctive relief or other
> equitable remedies and (iii) insofar as indemnification and contribution
> provisions may be limited by applicable law.
> 
>      (b) Distribution. Such Purchaser does not have any agreement or
> understanding, directly or indirectly, with any Person to distribute any of
> the Shares. Such Purchaser is not required to be registered as a broker-dealer
> under Section 15 of the Exchange Act.

     The Company acknowledges and agrees that each Purchaser does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

     4.1 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.,
Eastern time, on the Trading Day following the date hereof, issue a press
release relating to the sale of the Shares, and shall file the prospectus
supplement delivered by the Company in connection herewith with the Commission
via the EDGAR system on a timely basis. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, except as set forth in the exhibits to be attached to the
Form 8-K contemplated above, without the prior written consent of such Purchaser
(such consent not to be unreasonably withheld), except (i) as required by
federal securities law and (ii) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under subclause (i) or
(ii).

     4.2 Shareholders Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that any Purchaser
is an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between the Company and the Purchasers.

     4.3 Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and

14



--------------------------------------------------------------------------------



use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

     4.4 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Shares under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers (other than any Persons acquiring
the Shares from the Purchasers) and any such Affiliate and any such Person. The
Company also agrees that neither the Purchasers nor any such Affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Shares under this Agreement.

     4.5 Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, partners, members, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur (the “Indemnified Liabilities”) as a result of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (b)
any cause of action, suit or claim brought or made against such Purchaser Party
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Shares, or (iii) the status
of such Purchaser or holder of the Shares as an investor in the Company. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ

15



--------------------------------------------------------------------------------



counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party. The Company will not be
liable to any Purchaser Party under this Section 4.5 for any settlement by an
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed.

     4.6 Reservation of Common Stock. As of the date hereof, the Company has
reserved a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue Shares pursuant to this Agreement.

     4.7 Listing of Common Stock. The Company shall promptly secure the listing
of all of the Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or quoted.
The Company hereby agrees to use reasonable best efforts to maintain the listing
of the Common Stock on a Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application all of the Shares and will take such other
action as is necessary to cause all of the Shares to be listed on such other
Trading Market as promptly as possible. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

     4.8 Equal Treatment of Purchasers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to treat for the Company the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.

     4.9 Approval of Subsequent Equity Sales. The Company shall not issue shares
of Common Stock or Common Stock Equivalents if such issuance would require
shareholder approval pursuant to Rule 4350 of the NASD Marketplace Rules or any
similar rule of any other Trading Market, unless and until such shareholder
approval is obtained prior to such issuance.

     4.10 Lock-Up; Participation in Future Financing.

          (a) From the date hereof until the date that is 50 Nasdaq trading days
following the Closing Date (the "Trigger Date"), the Company will not, directly
or indirectly, offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement").

16



--------------------------------------------------------------------------------



          (b) From the Trigger Date until the first anniversary of the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 4.10(b)
.

               (i) The Company shall deliver to each Purchaser a written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Purchasers one-third of the Offered Securities, in each case allocated
among such Purchaser (a) based on such Purchasers’ pro rata portion of the
number of Shares purchased hereunder (the "Basic Amount"), and (b) with respect
to each Purchaser that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of the other
Purchaser as such Purchaser shall indicate it will purchase or acquire should
the other Purchaser subscribes for less than its Basic Amounts (the
"Undersubscription Amount").

               (ii) To accept an Offer, in whole or in part, such Purchaser must
deliver a written notice to the Company prior to the end of the tenth (10th)
Business Day after such Purchaser's receipt of the Offer Notice (the "Offer
Period"), setting forth the portion of such Purchaser's Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the "Notice of Acceptance"). If the Basic
Amounts subscribed for by all Purchasers are less than the total of all of the
Basic Amounts, then each Purchaser who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for.

               (iii) The Company shall have five (5) Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Purchasers (the "Refused Securities"), but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring person or persons or less
favorable to the Company than those set forth in the Offer Notice.

               (iv) In the event the Company shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 4.10(b)(iii) above), then each Purchaser may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Purchaser
elected to purchase pursuant to Section 4.10(b)(ii) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Purchasers pursuant to Section
4.10(b)(iii) above prior to such reduction) and (ii) the

17



--------------------------------------------------------------------------------



denominator of which shall be the original amount of the Offered Securities. In
the event that any Purchaser so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Purchasers in accordance with Section 4.10(b)(i) above.

               (v) Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.10(b)(iii) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer.

               (vi) Any Offered Securities not acquired by the Purchasers or
other persons in accordance with Section 4.10(b)(iii) above may not be issued,
sold or exchanged until they are again offered to the Purchasers under the
procedures specified in this Agreement.

          (c) The restrictions contained in subsections (a) and (b) of this
Section 4.10 shall not apply in connection with the issuance of any Exempted
Issuance.

          (d) No Purchaser shall be permitted to acquire any shares of Common
Stock pursuant to Section 4.10(b) above if such acquisition, together with any
shares of Common Stock then owned by such Purchaser, would exceed 9.9% of the
Common Stock then outstanding.

ARTICLE V.
MISCELLANEOUS

     5.1 Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Shares.

     5.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

     5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon

18



--------------------------------------------------------------------------------



actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser, except that such consent
shall not be required in connection with any merger, consolidation, amalgamation
or similar transaction in which the Company is not the surviving corporation.
Any Purchaser may assign any or all of its rights under this Agreement to any
Person to whom such Purchaser assigns or transfers any Shares, provided such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the “Purchasers”.

     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7.

     5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein

19



--------------------------------------------------------------------------------



shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

     5.9 Survival. The representations and warranties herein shall survive the
Closing and delivery of the Shares.

     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

     5.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

     5.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.

     5.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

20



--------------------------------------------------------------------------------



     5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

     5.16 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

(Signature Page Follows)

21



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Company : Genta Incorporated Address for Notice:   Two Connell Drive   Berkeley
Heights, NJ 07922       By:  /s/ William P. Keane   

--------------------------------------------------------------------------------

  Name: William P. Keane   Title: Vice President, Chief Financial Officer
Title: and Secretary

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

22



--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO GNTA SECURITIES PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: SMITHFIELD FIDUCIARY LLC
Signature of Authorized Signatory of Investing Entity:          /s/ Adam J.
Chill             
Name of Authorized Signatory: Adam J. Chill
Title of Authorized Signatory: Authorized Signatory
Email Address of Authorized Entity: ari.storch@hcmny.com / adam.chill@hcmny.com

Address for Notice of Investing Entity:
c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, New York 10019
Facsimile: (212) 751-0755
Telephone: (212) 287-4720
Attention: Ari J. Stroch / Adam J. Chill

 

Subscription Amount: $11,250,000.00

 

[SIGNATURE PAGES CONTINUE]

23



--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO GNTA SECURITIES PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: Riverview Group, LLC
Signature of Authorized Signatory of Investing Entity:          /s/ Terry
Feeney             
Name of Authorized Signatory: Terry Feeney
Title of Authorized Signatory: COO
Email Address of Authorized Entity:

Address for Notice of Investing Entity:
Millenium Partners
666 Fifth Ave
New York, NY 10103

 

Subscription Amount: $11,250,000.00

 

24



--------------------------------------------------------------------------------

